ORDER
PER CURIAM.
Gayle Kilgore (Wife) appeals from the trial court’s division of property following the dissolution of her marriage to Earme Waldon (Husband). Wife challenges the division of property and contends the trial court erred in awarding Husband his entire pension because the result was a disproportionate division of marital property.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).